Citation Nr: 0313915	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for glaucoma.

2.	Whether the June 1981 rating action denying service 
connection for arthritis of the knees was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1947, and from January 1948 to June 1963.  This matter was 
initially before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating action of the Winston-
Salem, North Carolina RO.  In a December 1998 decision, the 
Board, in pertinent part, denied service connection for 
glaucoma, and for arthritis of the knees on the grounds that 
a valid claim of clear and unmistakable error (CUE) in the 
June 1981 rating action had not been presented.  By September 
2002 Order, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated that portion of the December 1998 Board 
decision that denied service connection for glaucoma, and for 
arthritis of the knees on the grounds that a valid claim of 
CUE in the June 1981 rating action had not been presented, 
and remanded those matters to the Board for readjudication.    


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
Specifically, the record does not include correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the claims currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs,    327 F. 3d 1339 
(Fed. Cir. 2003).  

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

Pursuant to the Court's Order, the RO should afford the 
veteran a VA ophthalmologic examination to determine the 
etiology of his glaucoma.  The notice of the examination must 
explain that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See      38 C.F.R. § 3.655 (2002).  

Prior to arranging for the veteran to undergo examination, 
the RO must undertake efforts to obtain all pertinent 
outstanding medical records any source(s) identified by the 
veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159.  The RO should also undertake any additional 
notification and/or development action warranted by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal (service 
connection for glaucoma, and whether 
there was CUE in the June 1981 rating 
action that denied service connection 
for arthritis of the knees).  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate those 
claims, including what constitutes a 
valid claim for CUE in prior rating 
action.  To ensure that the duty to 
notify the veteran what evidence will 
be obtained by whom is met, the RO's 
letter should include a request that 
he provide sufficient information and, 
if necessary, authorization, to enable 
the VA to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disabilities that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.	After receiving the veteran's response 
(or a reasonable time period for his 
response has expired), the RO should 
assist him in obtaining any identified 
evidence by following the procedures 
set forth in   38 C.F.R. § 3.159.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.	After the veteran responds (or a 
reasonable time period for his 
response has expired) and all 
available records and/or responses 
from each contacted entity have been 
associated with the claims file, the 
RO should afford the veteran a special 
VA ophthalmologic examination to 
determine the nature, etiology, date 
of onset, and relationship to military 
service of any current glaucoma. The 
entire claims file must be made 
available to the physician designated 
to examine the veteran, and his report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All indicated tests 
and studies should be accomplished, a 
narrative interpretation of which 
should be associated with the 
completed examination report. The 
examiner should render an opinion for 
the record as to whether it is at 
least as likely as not that glaucoma 
is the result of disease or injury 
incurred in or aggravated by service.  
In rendering the opinion as to the 
relationship, if any, between glaucoma 
and military service, the examiner 
should specifically comment upon the 
significance, if any, of complaints or 
findings reflected in the veteran's 
service medical records, and of the 
various medical articles that have 
been introduced into the record.  The 
examiner should set forth all 
examination findings, together with 
the complete rationale for all 
opinions expressed and conclusions 
reached, in a printed (typewritten) 
report. 

4.	If the veteran fails to report for the 
scheduled examination, the RO should 
obtain and associate with the record 
any notice(s) of the examination sent 
to the him and his representative.  
The veteran and his representative are 
hereby advised that failure to report 
for any scheduled VA examination, 
without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. 
§ 3.655.   Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant and death of an immediate 
family member.  Id. 

5.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

7.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for glaucoma, and 
whether the June 1981 rating action 
denying service connection for 
arthritis of the knees was clearly and 
unmistakably erroneous, in light of 
all pertinent evidence and legal 
authority.

8.	If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of 
the Case (to include citation to and 
discussion of the pertinent laws 
codifying and regulations implementing 
the VCAA, the criteria pertaining to 
the submission of a valid claim for 
CUE in a prior rating action, and 
clear reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.        



	                  
_________________________________________________
	THOMAS A. PLUTA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


